PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WILBURN G. CAGLE; CALVIN RUUD
CARTER; PHILLIP G. PATTERSON;
CLARENCE MOORE; WILLIE M.
FARMER; ANTHONY CROWELL; JAMES
E. PREAST, JR.; STEPHEN J.
WASZKIEWICZ; KENNETH E. BROWN;
E. A. GOOCH; WILLIE T. POLK;
WILLIE W. BUTLER; BOBBY D. A.
SHEDD; DAVID SCHLICHER; FRED
WILLIAM JUDD; ROBERT ELWOOD
NILSEN; BERNARD JOHNSON; JOSPEH
H. BRATTEN; CLEVELAND J. DAVIS;
KEITH H. DUENO; DAVID A.
ETHERIDGE; DAVID L. GLOVER;
WILLIE J. ROBINSON; CECIL M.
                                    No. 98-6912
SHELHORSE; MICHAEL D. WILKINS;
QUINTIN ORPIANO; GALE HOWARD
OLLIS; SAMUEL W. BINES; GRADY
OLIVER GRIGSBY, JR.;
Plaintiffs-Appellants,

v.

T. D. HUTTO; T. L. EDWARDS; J. G.
RUARK; ROBERT M. LANDON; A. T.
ROBINSON; E. STACY; J. L.
HOLLOWAY; FRED C. MALLORY; P. G.
WATSON, Lieutenant; J. C. BENTLY,
Lieutenant; J. L. HALSEY,
Lieutenant; R. M. MUNCY; EDWARD
E. GANGWAGER; DOCTOR BYRNE;
GENE JOHNSON; JOHN DALTON,
Governor; W. P. RODGERS;
DIRECTOR, VIRGINIA DEPARTMENT OF
HEALTH; RICHARD JESSUP, Doctor; R.
MANSON, Doctor; LOVATTA JARDIN,
Nurse; LEWIS B. CEI; E. I. KING;
JOHN M. KING; MARY WILSON; G.
COOK; E. G. DAVIS, Doctor;
HERBERT A. PARR; CHARLES K.
PRICE; C. HOY STEELE; TURNER N.
BURTON; W. L. WINGFIELD; ALTON

BASKERVILLE; R. SANFILIPPO, Major;
WALLACE R. STERLING; RICHARD
LESLIE DANBY; A. L. SMITH;
LIEUTENANT SMITH; J. P. JONES,
Doctor; SNOW WEBSTER; REVA
FAIRBURN; EDITH RICHMOND; PAUL V.
BROWN; OLLIE CHESTER; PRISCILLA
COPELAND; ED NOWELL; LARRY
BONDS,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CA-79-515-3-R)

Argued: April 6, 1999

Decided: May 28, 1999

Before WILKINSON, Chief Judge, and WILKINS and
HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Wilkins wrote the opinion, in
which Chief Judge Wilkinson and Judge Hamilton joined.

                    2
COUNSEL

ARGUED: Karen Lee Starke, Thomas Marshall Wolf, MEZZULLO
& MCCANDLISH, Richmond, Virginia, for Appellants. William W.
Muse, Assistant Attorney General, Criminal Law Division, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appel-
lees. ON BRIEF: Mark L. Earley, Attorney General, Criminal Law
Division, OFFICE OF THE ATTORNEY GENERAL, Richmond,
Virginia, for Appellees.

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

A class of present and future inmates of the Powhatan Correctional
Center in Virginia ("the Inmates") appeals an order of the district
court terminating a consent decree pursuant to a provision of the
Prison Litigation Reform Act (PLRA) of 1995. See 18 U.S.C.A.
§ 3626(b)(2) (West Supp. 1999). The Inmates raise various constitu-
tional challenges to § 3626(b)(2). Additionally, they maintain that ter-
mination of the consent decree was improper under the terms of the
statute; that the Commonwealth1 has waived the right to seek termina-
tion of the consent decree; and that the district court was required to
conduct an evidentiary hearing before terminating the decree. Con-
cluding that none of these challenges has merit, we affirm.

I.

The Inmates instituted this action in 1979 pursuant to 42 U.S.C.A.
§ 1983 (West Supp. 1998), alleging that various conditions at the
Powhatan Correctional Center (PCC) violated the Constitution. The
parties ultimately agreed to the terms of a consent decree, and the dis-
trict court approved the decree in February 1981. The consent decree
provided various forms of injunctive relief and contemplated contin-
_________________________________________________________________
1 Defendants in this action are various officials associated with the
Powhatan Correctional Center. We will refer to Defendants collectively
as "the Commonwealth."

                    3
ued supervision by the district court through the filing of periodic
compliance reports. Subsequent to the enactment of the PLRA, the
Commonwealth moved to terminate the consent decree pursuant to
§ 3626(b)(2). The Inmates opposed the motion to terminate, arguing
that the provision was unconstitutional. Alternatively, they main-
tained that even if § 3626(b)(2) was constitutional, it did not mandate
termination of the consent decree. Furthermore, they claimed that by
voluntarily entering the consent decree the Commonwealth waived
the right to seek termination pursuant to § 3626(b)(2). Finally, the
Inmates claimed entitlement to an evidentiary hearing to determine
whether continuation of the decree was necessary to remedy a current
and ongoing violation of federal rights. See 18 U.S.C.A. § 3626(b)(3)
(West Supp. 1999). The district court rejected each of these argu-
ments and entered an order terminating the consent decree. The
Inmates now appeal.

II.

The PLRA allows states to end their obligations under consent
decrees addressing prison conditions:

          In any civil action with respect to prison conditions, a defen-
          dant or intervener shall be entitled to the immediate termina-
          tion of any prospective relief if the relief was approved or
          granted in the absence of a finding by the court that the
          relief is narrowly drawn, extends no further than necessary
          to correct the violation of the Federal right, and is the least
          intrusive means necessary to correct the violation of the
          Federal right.

18 U.S.C.A. § 3626(b)(2). See generally Plyler v. Moore, 100 F.3d
365, 369 (4th Cir. 1996) (explaining purpose and operation of
§ 3626(b)(2)). The Inmates first contend that this provision is uncon-
stitutional. More specifically, they claim that§ 3626(b)(2) violates the
separation-of-powers doctrine (by requiring courts to reopen final
judgments and by prescribing a rule of decision), the equal protection
principles encompassed within the Fifth Amendment (by denying the
Inmates the fundamental right of access to the courts), and the Due
Process Clause of the Fifth Amendment (by depriving the Inmates of
a property right in the consent decree without due process of law). We

                    4
previously rejected each of these arguments in Plyler, 100 F.3d at
370-75, and we have no authority to reconsider those conclusions
here. See Etheridge v. Norfolk & W. Ry. Co., 9 F.3d 1087, 1090 (4th
Cir. 1993) (holding that "[a] decision of a panel of this court becomes
the law of the circuit and is binding on other panels unless it is over-
ruled by a subsequent en banc opinion of this court or a superseding
contrary decision of the Supreme Court" (internal quotation marks
omitted)). Even if we were permitted to disregard Plyler and review
the Inmates' claims anew, our decision would remain the same.
Indeed, we note that the overwhelming majority of the circuit courts
of appeals have concluded that § 3626(b)(2) passes constitutional
muster. See Benjamin v. Jacobson, 172 F.3d 144, ___, 1999 WL
188240, at *13-19 (2d Cir. Mar. 23, 1999) (en banc); Imprisoned Citi-
zens Union v. Ridge, 169 F.3d 178, 183-89 (3d Cir. 1999); Hadix v.
Johnson, 133 F.3d 940, 942-43 (6th Cir.) (per curiam), cert. denied,
118 S. Ct. 2368 (1998); Dougan v. Singletary , 129 F.3d 1424, 1426-
27 (11th Cir. 1997) (per curiam), cert. denied , 118 S. Ct. 2375 (1998);
Gavin v. Branstad, 122 F.3d 1081, 1085-92 (8th Cir. 1997), cert.
denied, 118 S. Ct. 2374 (1998). But see Taylor v. United States, 143
F.3d 1178, 1181-85 (9th Cir.) (holding that § 3626(b)(2) violates
separation-of-powers principles), withdrawn, reh'g en banc granted,
158 F.3d 1059 (9th Cir. 1998).

III.

The Inmates next raise two challenges to the application of
§ 3626(b)(2) in this case. We address these claims seriatim.

A.

The Inmates maintain that § 3626(b)(2) does not require termina-
tion of the consent decree because the record existing when the dis-
trict court approved the agreement would have supported findings that
the decree was narrowly drawn, extended no further than necessary
to cure the violation of federal rights, and was the least intrusive
means necessary to remedy the violation of federal rights. In making
this argument, they note that the district court made tentative findings
of constitutional violations in the context of a hearing on a motion for
preliminary injunction. The Inmates claim that these findings estab-
lish the existence of violations of federal rights that the consent

                    5
decree was designed to remedy, rendering termination of the decree
improper. They suggest that we remand for the district court to make
post hoc findings regarding the decree.

We decline to do so. Even if the Inmates were correct that the pre-
liminary finding of a constitutional violation--a finding that the dis-
trict court explicitly noted was subject to change upon consideration
of the evidence at trial--was sufficient to establish the need for pro-
spective relief, it is undisputed that the district court never made the
findings required by § 3626(b)(2). The mere fact that one or more
unconstitutional conditions may have existed at PCC when the con-
sent decree was entered does not establish that the relief contained
within the consent decree was the minimum necessary to correct the
violation of federal rights. And, the PLRA does not provide an avenue
for district courts to make, post hoc and nunc pro tunc, the findings
required by § 3626(b)(2) in order to avoid termination of a consent
decree.

B.

The Inmates also maintain that the Commonwealth is prohibited
from seeking termination of the consent decree because, in accepting
the terms of the decree, it waived the right to findings of fact and con-
clusions of law regarding the Inmates' claims. This waiver, they con-
tend, precludes the Commonwealth from obtaining termination of the
decree on the basis that the district court failed to make the findings
required by § 3626(b)(2).

This argument disregards the fundamental purpose of the PLRA,
which was to remove the federal district courts from the business of
supervising the day-to-day operation of state prisons. See Imprisoned
Citizens Union, 169 F.3d at 189 (stating that Congress' intent in
enacting the PLRA was "to minimize prison micro-management by
federal courts and to conserve judicial resources"). The Inmates' pro-
posed rule would subvert this purpose by rendering§ 3626(b)(2) a
virtual nullity. Accordingly, we conclude that the Commonwealth has
not waived the right to seek termination of the consent decree.

IV.

Finally, the Inmates argue that they are entitled to an evidentiary
hearing prior to termination of the consent decree. The PLRA prohib-

                     6
its a district court from terminating prospective relief if it "makes
written findings based on the record that prospective relief remains
necessary to correct a current and ongoing violation of the Federal
right." 18 U.S.C.A. § 3626(b)(3). Since findings made contemporane-
ously with the entry of a consent decree will not reflect conditions at
the time of a motion to terminate, the Inmates claim that a hearing
regarding the existence of present violations of federal law is a man-
datory prerequisite to termination of a consent decree pursuant to
§ 3626(b)(2). We disagree.

The question of whether the PLRA mandates a pretermination evi-
dentiary hearing is one of statutory construction. Accordingly, our
analysis begins with the language of the statute. See Robinson v. Shell
Oil Co., 519 U.S. 337, 340 (1997); Maurice Sporting Goods, Inc. v.
Maxway Corp. (In re Maxway Corp.), 27 F.3d 980, 982 (4th Cir.
1994). The plain language of § 3626(b)(3) imposes no requirement
that a district court conduct an evidentiary hearing in order to deter-
mine whether there is a current and ongoing violation of federal
rights. See 18 U.S.C.A. § 3626(b)(3). The Inmates do not assert that
the language of § 3626(b)(3) is ambiguous or that a literal reading of
that language would be contrary to clearly expressed congressional
intent, frustrate the purpose of the statute, or lead to an absurd result.
See In re Maxway Corp., 27 F.3d at 982-83. Consequently, our inter-
pretive task is complete, and we conclude that § 3626(b)(3) does not
mandate a pretermination evidentiary hearing. But see Benjamin, 172
F.3d at ___, 1999 WL 188240, at *20 (interpreting "§§ 3626(b)(2)
and (3), read together, to mean that, when the plaintiffs so request in
response to a defendant's motion for termination, the district court
must allow the plaintiffs an opportunity to show current and ongoing
violations of their federal rights").

Even though a district court is not required to hold an evidentiary
hearing in all cases, it nevertheless may do so in appropriate circum-
stances. Indeed, we have repeatedly acknowledged the broad discre-
tion of district courts to hold necessary evidentiary hearings. See, e.g.,
United States v. Pridgen, 64 F.3d 147, 150 (4th Cir. 1995) (motion
to reduce sentence pursuant to Fed. R. Crim. P. 35(b)); United States
v. Smith, 62 F.3d 641, 651 (4th Cir. 1995) (motion for new trial).
Accordingly, we hold that a district court may, in its discretion, con-
duct a pretermination evidentiary hearing to determine whether cur-

                     7
rent and ongoing violations of federal rights exist. At a minimum,
however, a district court must hold such a hearing when the party
opposing termination alleges specific facts which, if true, would
amount to a current and ongoing constitutional violation. See United
States v. Batiste, 868 F.2d 1089, 1091 (9th Cir. 1989) (explaining that
"`[e]videntiary hearings need be held only when the moving papers
allege facts with sufficient definiteness, clarity, and specificity to
enable the trial court to conclude that relief must be granted if the
facts alleged are proved'" (quoting United States v. Carrion, 463 F.2d
704, 706 (9th Cir. 1972)). Here, the district court did not abuse its dis-
cretion in denying the Inmates' request for an evidentiary hearing
because the Inmates failed to allege any facts that would amount to
a current and ongoing violation of federal rights.

V.

In sum, we reaffirm our conclusion in Plyler that 18 U.S.C.A.
§ 3626(b)(2) is not unconstitutional; we decline the Inmates' request
that we remand for the district court to make post hoc findings as to
which portions of the decree satisfy the requirements of § 3626(b)(2);
we reject their contention that the Commonwealth waived the right to
seek termination of the consent decree; and we hold that the plain lan-
guage of § 3626(b)(3) does not mandate a pretermination evidentiary
hearing. Additionally, we conclude that the district court did not
abuse its discretion in refusing to conduct an evidentiary hearing prior
to terminating the consent decree. Accordingly, we affirm.

AFFIRMED

                     8